     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 1 of 9 Page ID #:1



   MCGUIREWOODS LLP
 1 Matthew C. Kane (SBN 171829)
      Email: sbeldner@mcguirewoods.com
 2 Sabrina A. Beldner (SBN 221918)
      Email: sbeldner@mcguirewoods.com
 3 Lindsay L. Ryan (SBN 258130)
      Email: lryan@mcguirewoods.com
 4 Ashley R. Li (SBN 317305)
      Email: ali@mcguirewoods.com
 5 1800 Century Park East, 8th Floor
   Los Angeles, CA 90067-1501
 6 Telephone: 310.315.8200
   Facsimile: 310.315.8210
 7
   Attorneys for Defendants
 8 WATKINS AND SHEPARD TRUCKING, INC.
   and SCHNEIDER NATIONAL CARRIERS, INC.
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13
   ALEJANDRO ROMERO, on his own                CASE NO.
14 behalf and on behalf of all other persons
   similarly situated,                         [San Bernardino County Superior Court
15                                             Case No. CIVDS1927254]
                 Plaintiff,
16                                             DEFENDANTS’ NOTICE OF
          vs.                                  REMOVAL OF CIVIL ACTION
17                                             FROM STATE COURT
   WATKINS AND SHEPARD
18 TRUCKING, INC., a Montana
   corporation, SCHNEIDER NATIONAL
19 CARRIERS, INC., a Nevada                    Complaint Filed:    September 11, 2019
   corporation, and DOES 1 through 100,        Complaint Served:   October 11, 2019
20 inclusive,
21               Defendants.
22
23
24
25
26
27
28

              DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 2 of 9 Page ID #:2




 1 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2 CENTRAL DISTRICT OF CALIFORNIA:
 3            PLEASE TAKE NOTICE that Defendants WATKINS AND SHEPARD
 4 TRUCKING, INC. (“W&S”) and SCHNEIDER NATIONAL CARRIERS, INC.
 5 (“Schneider”) (collectively, “Defendants”), by and through their counsel of record,
 6 hereby remove the above-entitled action from the Superior Court of the State of
 7 California in and for the County of San Bernardino (the “State Court”), in which the
 8 action is currently pending, to the United States District Court for the Central District
 9 of California, on the grounds that this Court has original jurisdiction over this civil
10 action pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, and all other applicable
11 bases for removal. In support of this Notice of Removal, Defendants aver as follows:
12                              PLEADING AND PROCEDURES
13            1.     On September 11, 2019, Plaintiff ALEJANDRO ROMERO (“Plaintiff”)
14 filed a Class Action Complaint (the “Complaint”) against Defendants in the State
15 Court, styled as Alejandro Romero, on his own behalf and on behalf of all other
16 persons similarly situated v. Watkins and Shepard Trucking, Inc., a Montana
17 corporation, Schneider National Carriers, Inc., a Nevada Corporation, and DOES 1
18 through 100, inclusive, Case No. CIVDS1927254 (the “State Court Action”). A true
19 and correct copy of the Complaint is attached hereto as Exhibit A.
20            2.     On October 11, 2019, Defendants’ respective registered agents for
21 service of process were personally served with a copy of the Summons and
22 Complaint. True and correct copies of the Summons, Complaint, and every other
23 process, pleading, and order served on Defendants in this action to date are attached
24 hereto as the Exhibits identified below:
25                     Exhibit Document
26                        A     Complaint
27                        B     Summons on Complaint to W&S
28                        C     Summons on Complaint to Schneider
     123070400.4                                 1
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 3 of 9 Page ID #:3




 1                        D     Civil Case Cover Sheet
 2                        E     Certificate of Assignment
 3                        F     Initial Case Management Order
 4                        G     Guidelines For The Complex Litigation Program
 5            3.     On November 6, 2019, Defendants filed and served their Answer to
 6 Plaintiff’s Complaint in the State Court Action.           A true and correct copy of
 7 Defendants’ Answer to the Complaint is attached hereto as Exhibit H.
 8            4.     Defendants are informed and believe that the aforementioned documents
 9 and exhibits constitute all of the process, pleadings, and orders on file in the State
10 Court Action.
11            5.     Defendants Does 1 through 100 have yet to be identified and are
12 therefore disregarded for the purposes of this removal. See 28 U.S.C. § 1441(b)(1).
13 As such, Defendants are the only defendants needed to consent to this removal.
14                   REMOVAL JURISDICTION – FEDERAL QUESTION
15            6.     This Court has original jurisdiction over this action pursuant to 28
16 U.S.C. §§ 1331, 1441 and 1446, and all other applicable bases for removal, and it is
17 one that may be removed to this Court because it involves claims and/or issues
18 arising in whole or in part under the Constitution, laws, or treaties of the United
19 States.
20                                 Federal Question Jurisdiction
21            7.     Pursuant to 28 U.S.C. § 1331, United States District Courts “shall have
22 original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
23 of the United States.” See also United States v. Alisal Water Corp., 431 F.3d 643,
24 650 (9th Cir. 2005). Additionally, pursuant to 28 U.S.C. § 1441(a), “[e]xcept as
25 otherwise expressly provided by Act of Congress, any civil action brought in a State
26 court of which the district courts of the United States have original jurisdiction, may
27 be removed by the defendant or the defendants, to the district court of the United
28 States for the district and division embracing the place where such action is pending.”
     123070400.4                                 2
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 4 of 9 Page ID #:4




 1            8.      Plaintiff’s Complaint expressly pursues claims arising under the laws of
 2 the United States because the Second Cause of Action is brought pursuant to a federal
 3 statute. See Exh. A (Complaint), ¶¶ 15-25. Specifically, Plaintiff’s Second Cause of
 4 Action for “WARN Act Class Allegations” is brought pursuant to 29 U.S.C. §§ 2101,
 5 et seq. (the “Federal WARN Act”), and it alleges that Defendants laid off Plaintiff
 6 and others as part of a shutdown or mass layoff without providing at least 60 days’
 7 advance written notice in violation of the Federal WARN Act. Id.
 8            9.      Accordingly, because Plaintiff has asserted claims “arising under the . . .
 9 laws . . . of the United States,” this Court has original jurisdiction over this action and
10 removal is proper. 28 U.S.C. § 1331.
11                                    Supplemental Jurisdiction
12            10.     The Court has supplemental jurisdiction over all other claims asserted by
13 Plaintiff pursuant to 28 U.S.C. § 1367(a) and 28 U.S.C. § 1441(c). When a defendant
14 removes a lawsuit that joins both federal and state law claims, the district court may
15 exercise supplemental jurisdiction over the state law claims if those claims “form part
16 of the same case or controversy.” 28 U.S.C. § 1367(a); see also Kuba v. 1-Aagric.
17 Ass’n, 387 F.3d 850, 955 (9th Cir. 2004) (claims are within the supplemental
18 jurisdiction of the Court if they “derive from a common nucleus of operative fact and
19 are such that a plaintiff would ordinarily be expected to try them in one judicial
20 proceeding.”).
21            11.     Here, Plaintiff’s First (and only other) Cause of Action arises from the
22 same set of alleged facts and contention that Defendants laid off Plaintiff and others
23 as part of a shutdown or mass layoff without at least 60 days’ advance written notice
24 of the layoff. Indeed, the First Cause of Action is brought pursuant to California
25 Labor Code §§ 1400 et seq., which is the state law counterpart to the Federal WARN
26 Act, and is, therefore, inextricably intertwined with the Second Cause of Action.
27 Accordingly, this Court has supplemental jurisdiction over the state law claim
28 pursuant to 28 U.S.C. § 1367(a). Thus, this action is removable in its entirety.
     123070400.4                                   3
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 5 of 9 Page ID #:5




 1                    REMOVAL JURISDICTION – CAFA JURISDICTION
 2            12.     Defendants also aver that this Court also has original jurisdiction over
 3 this action pursuant to the Class Action Fairness Act (“CAFA”).               28 U.S.C. §
 4 1332(d)(2). Under CAFA, this Court has jurisdiction over class actions where any
 5 member of the class is a citizen of a state different from any defendant, and where the
 6 aggregate amount in controversy exceeds the sum of $5 million, exclusive of interest
 7 and costs, and the number of members of all proposed plaintiff classes in the
 8 aggregate is at least 100 class members.            28 U.S.C. § 1332(d)(2)-(6).     CAFA
 9 authorizes removal of such actions under 28 U.S.C. § 1446.
10                                Minimal Diversity of Citizenship
11            13.     Plaintiff’s Citizenship. Although the Complaint does not specifically
12 allege the citizenship of Plaintiff, Plaintiff alleges in his Complaint that he was
13 employed in California until his termination on or about August 23, 2019. See Exh.
14 A (Complaint), ¶ 3. In addition, Defendants are informed and believe, and based
15 thereon aver, that Plaintiff presently has and at all times relevant to this action has
16 had a driver’s license issued by the State of California. Accordingly, Plaintiff is a
17 resident and citizen of the State of California. See, e.g., Mondragon v. Capital One
18 Auto Finance, 776 F.3d 880, 885-86 (9th Cir. 2013) (holding that, in connection with
19 removal to federal court, a person’s continuing domicile in a state establishes
20 citizenship “unless rebutted with sufficient evidence of change”); Lew v. Moss, 797
21 F.2d 747, 751-52 (9th Cir. 1986) (holding that California was the state of domicile
22 for a party with a California residential address and a valid California drivers’
23 license).
24            14.      Defendant Schneider’s Citizenship. As reflected on the California
25 Secretary of State’s Business Entity Search website, and as recognized by Plaintiff,
26 Schneider is a Nevada corporation. See Exh. A (Complaint), ¶ 4. Schneider’s
27 principal place of business is located in Green Bay, Wisconsin.             Consequently,
28
     123070400.4                                  4
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 6 of 9 Page ID #:6




 1 Schneider’s citizenship is diverse from Plaintiff’s, and the minimal diversity
 2 requirement under CAFA is satisfied.
 3                                   Size of the Purported Class
 4            15.     Plaintiff purports to bring suit on behalf of himself and two proposed
 5 classes consisting of (1) employees within California and (2) employees outside
 6 California who were terminated as a result of the plant layoffs in August 2019. Exh.
 7 A (Complaint), ¶¶ 6, 15. According to the Complaint, Defendant Schneider “sent
 8 layoff notices to Plaintiff and over 100 similarly situated employees without
 9 providing Plaintiff and the Proposed Class with advance written notice.” Id. at ¶ 5.
10 Thus, as Plaintiff alleges that more than 100 employees were affected by the layoffs,
11 the aggregate membership of the proposed classes is at least 100 individuals as
12 required by CAFA.
13                                     Amount in Controversy
14            16.     Plaintiff claims damages for “unpaid wages, salary, commissions,
15 bonuses, accrued holiday pay, accrued vacation pay, pension and 401(k)
16 contributions and other ERISA benefits, for sixty (60) days” following the
17 employees’ termination. See Exh. A (Complaint), Prayer for Relief. As CAFA
18 authorizes the removal of class actions in which, among the other factors mentioned
19 above, Defendants aver that the aggregate amount in controversy for these types of
20 damages sought for all of the putative class members exceeds $5,000,000.00, and,
21 therefore the amount in controversy as sought in the Complaint exceeds that
22 jurisdictional minimum. See 28 U.S.C. § 1332(d).
23            17.      Defendants expressly reserve and do not waive their right to supplement
24 and/or amend this Notice of Removal and/or offer evidence supporting the Court’s
25 jurisdiction over this action under CAFA or otherwise, including without limitation
26 as to additional and/or different amounts in controversy and as to traditional diversity
27 and/or federal question jurisdiction if this removal is challenged.           Additionally,
28 Defendants assume that the proposed classes are as defined by Plaintiff in the
     123070400.4                                  5
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 7 of 9 Page ID #:7




 1 Complaint for purposes of this Notice of Removal only, but expressly reserve and do
 2 not waive their position that the definitions of the proposed classes are improper
 3 and/or cannot be certified.
 4                                             VENUE
 5            18.     Defendants are informed and believe that the events allegedly giving rise
 6 to this action occurred within this judicial district. Venue lies in this Court because
 7 Plaintiff’s action was filed in the Superior Court of California, County of San
 8 Bernardino, and is pending in this district and division. Accordingly, Defendants are
 9 entitled to remove this action to the United States District Court for the Central
10 District of California. See 28 U.S.C. § 1441(a).
11                                 TIMELINESS OF REMOVAL
12            19.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) as
13 Defendants have filed this Notice of Removal within thirty days of the date
14 Defendants were served with Plaintiff’s Complaint, which is the first date upon
15 which any defendant in this action was served with any pleading, amended or
16 otherwise, first giving it knowledge that the action was indeed removable. See 28
17 U.S.C. § 1446(b). This action has not previously been removed to federal court.
18                       NOTICE TO PLAINTIFF AND STATE COURT
19            20.     Contemporaneously with the filing of this Notice of Removal in this
20 Court, written notice of such filing will be served on Plaintiff’s counsel of record as
21 reflected in the attached Certificate of Service. In addition, a copy of this Notice of
22 Removal will be filed with the Clerk of the Superior Court of the State of California
23 in and for the County of San Bernardino.
24 ///
25 ///
26 ///
27 ///
28 ///
     123070400.4                                   6
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 8 of 9 Page ID #:8




1             21.     WHEREFORE, Defendants respectfully request that the above-
2 captioned action now pending in the State Court be removed to this United States
3 District Court.
4
5
     DATED: November 8, 2019                MCGUIREWOODS LLP
6
7
                                            By:    /s/   Matthew C. Kane, Esq.
8                                                        Matthew C. Kane, Esq.
                                                         Sabrina A. Beldner, Esq.
9                                                        Lindsay L. Ryan, Esq.
                                                         Ashley R. Li, Esq.
10
                                                  Attorneys for Defendants
11                                                WATKINS AND SHEPARD
                                                  TRUCKING, INC. and SCHNEIDER
12                                                NATIONAL CARRIERS, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     123070400.4                                   7
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
     Case 5:19-cv-02158 Document 1 Filed 11/08/19 Page 9 of 9 Page ID #:9



                                              PROOF OF SERVICE
1
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
2
                   I am employed in the County of Los Angeles, State of California. I am over the age of
3 eighteen years and not a party to the within action; my business address is 1800 Century Park
     East, 8th Floor, Los Angeles, CA 90067-1501.
4
               On November 8, 2019, I served the following document(s) described as:
5    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT on
     the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
6    addressed as follows:
             Eric A. Panitz                                         Attorney for Plaintiff
7            Gerardo Sosa                                           Alejandro Romero
             PANITZ LAW GROUP APC
8            18000 Studebaker Road, Suite 700
             Cerritos, CA 90703
9
             BY MAIL: I am “readily familiar” with the firm’s practice of collection and processing
10            correspondence for mailing with the United States Postal Service. Under that practice, it
              would be deposited with the United States Postal Service that same day in the ordinary
11            course of business. Such envelope(s) were placed for collection and mailing with postage
              thereon fully prepaid at Los Angeles, CA, on that same day following ordinary business
12            practices. (C.C.P. § 1013 (a) and 1013a(3))
13           BY ELECTRONIC DELIVERY: I caused said document(s) to be transmitted
              electronically to the above email addresses
14
             BY OVERNIGHT DELIVERY: I deposited such document(s) in a box or other facility
15            regularly maintained by the overnight service carrier, or delivered such document(s) to a
              courier or driver authorized by the overnight service carrier to receive documents, in an
16            envelope or package designated by the overnight service carrier with delivery fees paid or
              provided for, addressed to the person(s) served hereunder. (C.C.P. § 1013(d)(e))
17
             BY PERSONAL SERVICE: I caused such envelope(s) to be delivered the addressee(s).
18            (C.C.P. § 1011)
19          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
20
              Executed on November 8, 2019, at Los Angeles, CA.
21
22
                                                      ___________________________________________
23                                                                  Matthew Whitney

24
25
26
27
28
     123070400.4                                          1
                     DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
